Eyan, O. J.
I concur in this judgment, but regret that the effect of the Marathon county judgment, as notice to the testator of the appellants, was not put upon broader ground. I will briefly state what I consider the true ground, without entering into any extended discussion of it.
Notwithstanding some things said, I think obiter, by Dixox, O. J., in Hoyt v. Jones, 31 Wis., 389, I am of opinion that, as a general rule, bona fide purchasers of land in this state, without actual notice, are not chargeable with constructive notice of judgments affecting the title, through which the title does not pass, unrecorded in the register’s office and not referred to in the registered title; unless such judgments are expressly made to operate as constructive notice by statute. It appears to me that a purchaser of land is generally called upon to search the records of courts only for proceedings through which the registered title passes, or which are referred to in the registered title, and judgments which are liens on the *74laud. Whatever may be the law in England or elsewhere, I think that this position necessarily results from the construction and policy of the registry laws of this state. And this view appears to be strongly confirmed by the right given by ch. 157 of 1859, to register all judgments affecting the title to land. It was said by the distinguished counsel for the respondents, that this statute is permissive only; and it certainly is so in terms. So are the registry laws. And, taken with the registry laws, this statute may well bear a construction to take away all effect, as constructive notice, of judgments through which the title does not pass, and of which the registered title gives no notice, if the parties claiming under them do not exercise the permission to register them.
It would tend greatly to the insecurity of land tenures, if purchasers should be held chargeable with constructive notice of every judgment, rendered at any time, in any court of the state. And it appears to me that such a rule would not only be burdensome to parties, but against public policy and the manifest intent of all or almost all statutory provisions bearing on the question.